DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, 10-11, 13-16 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Soto [US 20100150566 A1].
As per claim 1, Soto teaches a wireless drop terminal (WDT) for use in a fiber-to-the-home (FTTH) network (Soto Fig 5B item 505a, Fig 4, ¶0027 PON using ITU G.983, implies FTTH), the wireless drop terminal comprising: 
a fiber interface (Soto Fig 4F item 402) to optically couple the wireless drop terminal to an optical line terminal (OLT) of the FTTH network (Soto Fig 5B optically coupling to OLT 500) via at least one optical fiber (Soto Fig 4F item 400); and
a wireless interface communicatively coupled to the fiber interface (Soto Fig 4F items 401, filters mixers, amp, comprise a wireless interface as claimed), wherein the wireless interface is configured by a management system (Soto ¶0042 “ An OLT, via the network protocols, may adjust conversion operation and function parameters of converter 150D such as internal modulation parameters for both optical signals and RF signals transmissions…”, implies a management system in the OLT) to: 
convert received optical communications signals to a wireless communication protocol (Soto Fig 4F item 410 operations of 410 discussed in ¶0042 for converting to electrical and vice versa.  ¶0004 BWA protocol for wireless); and 
wirelessly communicate the converted communications signals with a wireless optical network terminal (W-ONT) over a fixed directional wireless drop (Soto Fig 5B item 505a /505b together comprises a wireless ONT.  505a performs bidirectional transmission implying downstream communication with 502 via 504, the fixed wireless drop.  Fixed wireless means non-mobile as per ¶0040).
As per claim 3, Soto further teaches further comprising: a processor in communication with the management system via the at least one optical fiber (Soto Fig 4F item 410).
As per claim 4, Soto further teaches wherein the processor is configured to implement a management function, wherein the management function sends management data to the management system and receives management data from the management system (Soto ¶0012 “ A converter may include a passive optical network protocol processor which include a media access controller or transmission convergence layer device that is capable of communication with an optical line terminal. The optical line terminal may regulate or adjust the optical power level, radio power level, filter parameters and radio frequency used by a converter. The optical line terminal may also receive information from a converter about received optical power level, received radio power level, filter parameters and radio frequency used by a converter.”, Implies processor in converter implements management functions upon control form OLT.  See also ¶0042).
As per claim 5, Soto further teaches wherein management data is further communicated with the W-ONT (Soto ¶0041 “device or transmission convergence layer (TC-Layer) (e.g., ITU G.984.3, IEEE 802.3ah) device capable of registering and being addressed by an OLT and thereby participate in network protocols to regulate optical transmit power levels or RF transmit power levels and RF signal shaping. In some embodiments the optical and RF transmit power levels and RF signal shaping may still be set manually, in additional to being regulated through network protocol communications orchestrated by the OLT.”, implies that ONT management data is communicated to ONT).
As per claim 6, Soto further teaches wherein the wireless communication protocol comprises at least one of: a 3G communication protocol, a 4G communication protocol, a High Speed Packet Access (HSPA) cellular protocol, an Evolved HSPA (HSPA+) cellular protocol, a Long Term Evolution (LTE) cellular protocol, a LTE Advanced (LTEadvanced) cellular protocol, a WIMAX or other Institute of Electrical and Electronics Engineers (IEEE) 802.16 wireless protocol, a WIFI or other IEEE 802.11 wireless protocol, Multiple-Input, Multiple-Output (MIMO) technology, beam forming, WirelessHD wireless technology, Wireless Home Digital Interface (WHDI) wireless technology, ultra-wideband (UWB) wireless technology, visible light communication wireless technology, and proprietary point-to-point wireless technology (Examiner choses proprietary point-to-point wireless technology  Soto ¶0051 “Multiple ONUs 501 and ONTs 502 may be connected to an OLT 500 by individual point-to-point wireless links”).
	As per claim 10, it has limitation similar to claim 1 and is rejected for same reasons as above.  Soto further teaches a method for a wireless drop terminal of a fiber-to-the-home (FTTH) network, the method comprising: receiving downstream optical frames from an optical line terminal (OLT) in the FTTH network at a wireless drop terminal (WDT) in the FTTH network using a fiber part of the FTTH network (Soto Fig 5B receiving downstream data at 505a from OLT 500 and wirelessly communicating converted communications signals with the wireless optical network terminal (W-ONT) as downstream service data (Soto Fig 5B, ¶0013, providing service to clients at ONT /ONU).
As per claim 11, Soto further teaches further comprising: receiving upstream service data from the W-ONT over the fixed directional wireless drop; at the wireless interface of the wireless drop terminal, converting received wireless communications signals from the wireless communication protocol to upstream optical frames (Soto Fig 4F, ¶0042, ¶0046, upstream communication signals are converted at 305); transmitting the upstream optical frames from the wireless drop terminal to the optical line terminal using the fiber part of the FTTH network (Soto Fig 4F, 5B transmission via fiber 400).
As per claims 13-14, 15-16, have limitation similar to claims 4, 5-6 and re rejected for same reasons over Soto.  Note, management function refers to processor and processes performed by item 410.

Claims 2, 12 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Soto as applied to claims 1, 10 above, and further in view of Haran [US
20100027997 A1].
As per claims 2, 12, Soto in view of McClure teaches claims 1, 10 3 as discussed above. Soto does not expressly teach wherein the management system controls the wireless interface to vary an amount of bandwidth provided to the W-ONT.
Haran teaches wherein the management data instructs the management function to control an amount of bandwidth that is provided to a customer using the wireless drop terminal (Haran ¶0004 discloses exchange of messages between OLT and ONU for bandwidth allocation). 
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Soto in view of McClure by integrating messaging as in Haran. The motivation is high bandwidth utilization allows adding more customers (Haran ¶0004).

Claims 7-8, 17-18 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Soto claims 1, 10 above, and further in view of Kuo [US 20100322336 A1].
As per claims 7, 8, Soto teaches claims 1, 10 as discussed above.  Soto further teaches wherein a first antenna and a second antenna are connected to the wireless drop terminal, wherein the wireless drop terminal communicates with the W-ONT over the first antenna and the second antenna (Soto Fig 4F, 5B)
Soto does not expressly teach using Multiple-Input, Multiple Output (MIMO) wireless communication technology, or wherein the wireless drop terminal selectively communicates with the W-ONT and at least one other W- ONT over the first antenna and the second antenna using beam forming.
Kuo teaches using Multiple-Input, Multiple Output (MIMO) wireless communication technology (Kuo Fig 1a, ¶0033 discloses MIMO systems), and sing beam forming (Kuo ¶0044 “beamforming is a technique used for directional signal transmission and/or reception”).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Soto in view of McClure by integrating MIMO or beamforming as in Kuo. The motivation is to improve communication performance. (Kuo ¶0004).

Claims 9, 19 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Soto claims 1, 10 above, and further in view of Park [US 20080317472 A1].
As per claims 9, 19, Soto teaches claims 1, 10 as discussed above.  Soto does not expressly teach wherein the wireless drop terminal is configured to be powered by power provided over a hybrid fiber cable that is connected to the wireless drop terminal.
Park teaches wherein the wireless drop terminal is configured to be powered by power provided over a hybrid fiber cable that is connected to the wireless drop terminal (Park ¶0039 “A power line communication (PLC) system using a hybrid fiber coax (HFC)...”).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Soto in view of McClure by integrating scheme as in Park. The motivation would be to provide a PLC system utilizing an HFC which can optimally prevent an attenuation of a downstream signal (Park ¶0018).

Claim 20 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Soto claim10 above, and further in view of McClure [US 7480503 B2].
As per claim 20, Soto teaches claims 1, 10 as discussed above.  Soto does not expressly teach wherein the W-ONT is located at a customer premises, and wherein the wireless drop terminal is located outside of the customer premises.
McClure teaches wherein a W-ONT is located at a customer premises (Fig 1B, 108, Col 6 lines 46-48 “demarcation device 108 can serve as the interface between the wireless transport medium 112 and customer premises 116. As conceptually illustrated in FIG. 1A, demarcation device 108 can be attached to an external wall of customer premises 116”), wherein a wireless drop terminal is located outside of the customer premises (McClure Fig 1 B item 104A).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Soto by integrating teachings as in McClure. As per McClure, antenna is part of demarcation device (corresponding an ONT). The motivation would be to reduce installation costs to install wiring or upgrade wiring (McClure Col 1 lines 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793